Case 21-60006-lkg Doc 21 Filed 04/30/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:

HERBERT L. LYTTLE and

ELLEN S. LYTTLE, Case No. 21-60006

Debtors.

MOTION TO EXTEND DATE OF DISCHARGE

Now comes James E. Ford on behalf of the Debtors, Herbert L. Lyttle and Ellen
S. Lyttle, and states as follows:

1. The Debtors, Herbert L. Lyttle and Ellen S. Lyttle, in the above captioned case
have not yet been granted a discharge.

2. The Debtors, Herbert L. Lyttle and the Creditor, Nationstar Mortgage LLC
d/o/a Mr. Cooper, desire to enter into a reaffirmation agreement regarding certain real
property, namely the Debtors residence located at 906 W. Locust Ln, Robinson, Illinois,
but which needs to be executed by the Debtors and the Creditor and filed with the
court.

3. The Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper has forwarded a
proposed reaffirmation agreement to the Debtors’ attorney, it needs to be executed by
the Debtors and returned to the Creditor for execution and filing with the court.

4. lt is necessary to extend the discharge date at least 21 days in order to allow
the Debtors and the above Creditor to file said reaffirmation agreement.

Wherefore, the Debtors, Herbert L. Lyttle and Ellen S. Lyttle, move that this court

agreement may be filed with court.

delay the granting of a discharge at least 21 days or until the above reaffirmation
Herbert L. Lyttle and
Ellen 7 Lyttle, Debtors,

40

YEE E. FORD, a for Debtors
Case 21-60006-lkg Doc 21 Filed 04/30/21 Page 2 of 2

JAMES E. FORD
UPRIGHT LAW LLC
1103 PUBLIC SQUARE
P.O. BOX 272
BENTON, IL 62812
618-439-0534
